ON PETITION FOR REHEARING
Counsel for defendants have filed a petition supported by brief asking a rehearing on the following grounds:
1. "This court erred in affirming the judgment of the lower court by deciding that a party who has made a sale of personal and real property can rescind the same, and in the same action for a rescission recover damages."
2. "That the finding that the personal property delivered by Griggs to the defendants has been converted and disposed of by the defendants or either of them, is without any evidence to sustain it."
The first proposition was discussed in our former opinion, and sufficiently so, but that our position may not be misunderstood, we add the following to what was there said.
Neither of the above assignments of error accurately states the finding and judgment of the court. The action was brought and prosecuted on the theory that plaintiff had rescinded the contract of sale on the ground that it was induced by the fraud of defendant, Otto Meek, and *Page 297 
was seeking the return of the property he had delivered to Otto Meek under the contract of sale. He was not seeking, nor was he awarded, damages by the court. He had some money in his possession that he had received under the contract which he offered to bring into court to be disposed of as the court found just and equitable. This money the court ordered the plaintiff to retain, finding the value of the personal property received by defendants exceeded this sum. This we think proper. One who has been induced to sell personal property by the fraud of the other party, has the choice of several remedies. He may ratify the contract and bring an action for deceit for any damages he has sustained, or he may rescind the contract and bring an action of replevin to recover the possession of the property he delivered to defendants, or he may waive the return of the property and bring an action of trover or trespass and recover its value at the time of the transaction. Pearson v. Wallace, et al., 171 N.W. 402; Amer. v. Hightower, 70 Calif. 440, 11 P. 697. Wendling Lumber Co. v. Glenwood Lumber Co., 95 P. 1029; 24 R.C.L. 328. When he can only recover part of his goods thus obtained from him he may bring an action of trover for the value of the remainder at the time of the contract. Silvey v. Tift, 123 Ga. 804,51 S.E. 748, 1 L.R.A. (N.S.) 386.
The court below found, with reference to the personal property, "that the defendant Otto Meek received from the plaintiff and converted to the use of the defendants the personal property of plaintiff described in said amended petition, equal and greater in value to the payment made by said defendant Otto Meek to the plaintiff on account thereof, amounting to the $1800 cash payment and the proceeds of the note of W.F. Goodwall for $2000, as alleged in said amended petition." *Page 298 
The assignment of error, "that the finding that the personal property delivered by Griggs to the defendants has been converted and disposed of by the defendants or either of them is without any evidence to sustain it," overlooks the issue raised by the pleadings. The amended petition, among other things, alleged the necessary facts to constitute the conversion of the personal property, including the allegation that plaintiff notified Otto Meek of his rescission of the contract and demanded the return of the personal property, and that its return then was and still is refused. Defendants admitted the essential allegations of the petition in reference to the conversion of the personal property, except as to its value, and that the plaintiff had been induced to enter into the contract through the fraud of Otto Meek. They admitted that Otto Meek had received the personal property described, but alleged that he received it for the Western Investment Company, and had delivered it to that Company on May 28, 1919; admitted that Western Investment Company had sold it to the defendant Percy R. Meek, a stranger to the original contract, and admitted that they refused and still refuse to deliver it to plaintiff.
We think, therefore, that the only issues before the trial court on the question of the conversion of the personal property of plaintiff by defendants were its value and whether the contract of sale was induced by the fraud of Otto Meek. The finding on both of these issues were sustained by the evidence. Blackstone, Vol. III, p. 152, says:
"Actions of trover were at length permitted to be brought against any man who had in his possession, by any means whatsoever, the personal goods of another, and sold them, or used them without the consent of the owner, or refused to deliver them when demanded." *Page 299 
"The refusal to deliver personal property on demand when such refusal amounts to a denial of plaintiff's right therein constitutes conversion." Phillips v. Shackford, 21 R.I. 422,44 A. 306.
A rehearing will be denied.
BLUME, Chief Justice, and KIMBALL, Justice, concur.